

Notice of Grant of Stock Options
and Option Agreement
Composite Technology Corporation
2026 McGaw Avenue, Irvine, CA 92614
Name: John P Mitola
Address:
 
Option Number: 500,000
Optionee ID: ____ ____ ______

 
Effective, October 31, 2007 (the "Grant Date"), you have been granted a
Non-Qualified Stock Option to purchase 500,000 shares of Composite Technology
Corporation, a Nevada corporation (the "Corporation"), Common Stock at an
exercise price of $2.09 per share (“Exercise Price”), exercisable upon vesting
as set forth below (the "Option"):
Portion Vesting
Number of Months since vesting start date
% of Option Grant Vesting
Accumulated % of Option Grant vesting
Number of shares
1st Portion
3
8.3%
8.3%
41,667
2nd Portion
6
8.3%
16.6%
41,667
3rd Portion
9
8.3%
24.9%
41,667
4th Portion
12
8.3%
33.2%
41,667
5th Portion
15
8.3%
41.5%
41,667
6th Portion
18
8.3%
49.8%
41,667
7th Portion
21
8.3%
58.1%
41,667
8th Portion
24
8.3%
66.4%
41,667
9th Portion
27
8.3%
74.7%
41,667
10th Portion
30
8.3%
83%
41,667
11th Portion
33
8.3%
91.3%
41,667
12th Portion
36
8.7%
100%
41,663
XXXXXXX
XX
XXX
XXX
XXXXXXXX
                                                                     
The Option Shares shall vest and become exercisable as set forth above. The
exercising and vesting of the Option Shares are subject to the acceleration
provisions set forth in the Corporation's Stock Option Agreement referred to
below.
By your signature and the Corporation's signature below, you and the Corporation
agree that this option is granted under and governed by the terms and conditions
of the 2002 Non-Qualified Stock Compensation Plan (the “2002 Plan”) and Stock
Option Agreement, all of which are attached hereto and made a part of this
document.
If the spousal consent below is not signed, you represent and warrant that you
are not married.
For:    Composite Technology Corporation,
a Nevada corporation
 
 
By:    
Benton H Wilcoxon,
Chief Executive Officer
 
 
 
By:   John P Mitola
 
 
 
 
 
 
 
 
Date:   October 31, 2007
 
Date:   October ___, 2006
 
By his or her signature below, the spouse of the Optionee acknowledges that he
or she has read the Agreement and is familiar with the terms and provisions
thereof, and agrees to be bound by all the terms and conditions of said
Agreement.
____________________________
Spouse:__________________________
______________________________
Date

 
 
 

--------------------------------------------------------------------------------

 
 
COMPOSITE TECHNOLOGY CORPORATION
 
STOCK OPTION AGREEMENT
 
 
RECITALS :
 
 
WHEREAS the Optionee has or is to render valuable services to the Corporation
(or a Parent or Subsidiary), and the Corporation wishes to grant the Optionee a
stock option pursuant to this Agreement; and
 
WHEREAS all capitalized terms in this Agreement shall have the meaning assigned
to them in the attached Appendix.
 
NOW, THEREFORE, it is hereby agreed as follows:
 
1. Grant of Option. The Corporation hereby grants to Optionee, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice. The Option Shares shall be purchasable from time to time during
the option term specified in Section 2 hereof at the Exercise Price.
 
2. Option Term. This Option shall terminate on December 31, 2011 (the
"Expiration Date") and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Sections 6 or 7
hereof.
 
3. Dates of Exercise. This Option shall become exercisable for the Option Shares
in one or more installments as specified in the Grant Notice. As the Option
becomes exercisable for such installments, those installments shall accumulate
and the Option shall remain exercisable for the accumulated installments until
the Expiration Date subject to the provisions of termination and accelerated
vesting or sooner termination of the option term under Sections 6 or 7 hereof.
 
4. Manner of Exercising Option.
 
(a) In order to exercise this Option with respect to all or any part of the
Option Shares for which this Option is at the time exercisable, Optionee (or any
other person or persons exercising the Option) must take the following actions:
 
(i) Execute and deliver to the Chief Executive Officer of the Corporation the
Option Exercise Form.
 
(ii) Pay the aggregate of the number of options exercised multiplied by the
Exercise Price for the purchased shares in one or more of the following forms:
(A) cash or (B) cashiers’ check, (C) certified check, (D) bank draft, (E) money
order or (F) wire transfer.
 
(iii) Furnish to the Corporation appropriate documentation (A) confirming the
identity of the person or persons exercising the Option and (B) confirming that
the person or persons exercising the Option (if other than Optionee) have the
right to exercise this Option and (C) establishing such person or persons
residency and/or tax status under US applicable laws.
 
(iv) Make appropriate arrangements with the Corporation (or Parent or Subsidiary
employing or retaining Optionee) for the satisfaction of all Federal, state and
local income and employment tax withholding requirements applicable to the
option exercise. In this respect, however, the Corporation shall have the right
at its sole discretion before the delivery of any Option Shares pursuant to an
exercise, the Company shall be entitled to deduct or withhold, or require an
Optionee to remit to the Company, an amount sufficient to satisfy any federal,
state and local taxes required to be paid or withheld with respect to such
exercise
 
 
-1-

--------------------------------------------------------------------------------

 
(b) As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this Option)
a certificate for the purchased Option Shares, with the appropriate legends (if
any) affixed thereto. To the extent any such Option Shares are unvested, the
certificates for those Option Shares shall be endorsed with an appropriate
legend evidencing the Corporation's repurchase rights and may be held in escrow
with the Corporation until such shares vest.
 
(c) In no event may this Option be exercised for any fractional shares.
 
5. Limited Transferability. This Option shall be neither transferable nor
assignable by Optionee other than by will or by the laws of descent and
distribution following Optionee's death and may be exercised, during Optionee's
lifetime, only by Optionee.
 
6. Cessation of Service.
 
(a) In the event that the Optionee shall (i) voluntarily resign from his
position or, (ii) in the case of an Optionee who is a Director, such Optionee
shall either refuse to stand for reelection when requested by the Chairman or
the Board of Directors at any time within a 3 year period from the date of the
Grant Notice or shall not be reelected at the Shareholders’ Meeting at which
such elections are annually scheduled to occur, then any portion of the Option
that has not yet vested in accordance with the Grant Notice shall cease to be
outstanding and shall immediately be cancelled as of the date of the termination
Service, provided however, that any portion of the Option that has vested shall
remain exercisable until the Expiration Date. For greater certainty, it is
understood, that in the event of the occurrence of an event of cessation of
Service provided by this Section 6(a), this Option may not be exercised in the
aggregate for more than the number of vested Option Shares for which the Option
is exercisable at the time of Optionee's cessation of Service.
 
(b) In the event that the Optionee shall (i) be removed from his position as a
Director of the Company for any reason other than Misconduct, or (ii)_not be
asked to stand for reelection at any time within a 3 year period from the date
of the Grant Notice, then any portion of the Option that has not yet vested in
accordance with the Grant Notice shall immediately and fully vest such that the
entire Option to acquire all of the Option shares shall be immediately
exercisable and remain exercisable until the Expiration Date, provided however,
that the Optionee shall have completed a term of Service with the Company of
more than 6 full calendar months.
 
(c) Should Optionee's Service be terminated for Misconduct, then this Option
shall terminate immediately and cease to remain outstanding.
 
7. Special Acceleration of Option.
 
(a) In the event of a Change in Control, any portion of the Option to acquire
the Option Shares that has not yet vested at the time of the Change in Control
shall automatically accelerate so that such Option shall, immediately prior to
the effective date of the Change in Control, become exercisable for all the
shares of Common Stock at the time subject to such Option and may be exercised
for any or all of those shares as fully vested shares of Common Stock and remain
exercisable until the Expiration Date, unless and to the extent: (i) this Option
is, in connection with the Change in Control, assumed by the successor
corporation (or parent thereof) or otherwise continued in full force and effect
pursuant to the terms of the Change in Control transaction; or (ii) this Option
is replaced with a cash incentive program of the successor corporation which
preserves the spread existing at the time of the Change in Control on the shares
of Common Stock for which the Option is granted and provides for subsequent
payout of such cash amount within 3 month from the date of the Change in
Control.
 
 
-2-

--------------------------------------------------------------------------------

 
(b) If this Option is assumed in connection with a Change in Control (or
otherwise continued in full force and effect), then this Option shall be
appropriately adjusted, immediately after such Change in Control, to apply to
the number and class of securities or other property which would have been
issuable to Optionee in consummation of such Change in Control had the Option
been exercised immediately prior to such Change in Control, and appropriate
adjustments shall also be made to the Exercise Price, provided the aggregate
Exercise Price shall remain the same. To the extent the actual holders of the
Corporation's outstanding Common Stock receive cash consideration for their
Common Stock in consummation of the Change in Control transaction, the successor
corporation may, in connection with the assumption of this Option, substitute
one or more shares of its own common stock with a fair market value equivalent
to the cash consideration paid per share of Common Stock in such Change in
Control transaction.
 
(c) This Option may also be subject to acceleration in accordance with the terms
of any special Addendum attached to this Agreement.
 
(d) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
 
8. Adjustment in Option Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation's receipt of consideration, appropriate
adjustments shall be made to: (i) the total number and/or class of securities
subject to this Option; and (ii) the Exercise Price in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.
 
9. Stockholder Rights. The holder of this Option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the Option, paid the Exercise Price and become a holder of record of the
purchased shares.
 
10. Compliance with Laws and Regulations.
 
(a) The exercise of this Option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any Stock Exchange (or a NASDAQ market or the Over-the-Counter
Bulletin Board, as applicable) on which the Common Stock may be listed for
trading at the time of such exercise and issuance.
 
(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this Option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.
 
11. Successors and Assigns. Except to the extent otherwise provided in Sections
5 and 6 hereof, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee's assigns and the legal representatives, heirs and legatees
of Optionee's estate.
 
12. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee's name on the Grant Notice. All notices shall
be deemed effective upon personal delivery or upon deposit in the U.S. mail,
postage prepaid and properly addressed to the party to be notified.
 
 
-3-

--------------------------------------------------------------------------------

 
13. Construction. All decisions of the Board with respect to any question or
issue arising under this Agreement shall be conclusive and binding on all
persons having an interest in this Option. Nothing in this Agreement shall
confer upon Optionee any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining Optionee) or of
Optionee, which rights are hereby expressly reserved by each, to terminate
Optionee's service at any time for any reason, with or without cause.
 
14. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State's conflict-of-laws rules.
 
 
-4-

--------------------------------------------------------------------------------

 

APPENDIX
 
 
The following definitions shall be in effect under the Agreement:
 
A. Agreement shall mean this Stock Option Agreement.
 
B. Board shall mean the Corporation's Board of Directors.
 
C. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
 
(i) a merger, consolidation or reorganization approved by the Corporation's
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the successor corporation are immediately
thereafter beneficially owned, directly or indirectly and in substantially the
same proportion, by the persons who beneficially owned the Corporation's
outstanding voting securities immediately prior to such transaction,
 
(ii) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than forty-five percent (45%) of the total combined
voting power of the Corporation's outstanding securities,
 
(iii) in the event that either (a) Benton H Wilcoxon shall cease to be a member
of the Board of Directors of the Corporation for any reason except if he shall
1) freely resign, 2) be incapable of fulfilling his role as a director for any
reason and such reason is anticipated to extend for a period of more than 90
days or 3) be legitimately removed for grossly negligent or willful misconduct,
or (b) a majority of the Directors shall be replaced for any reason or a new
majority of directors shall be created by new appointments that create a
majority of newly appointed Directors and such new majority is not appointed
with the consent of the majority of the existing Directors
 
(iv) any transfer or other disposition of all or substantially all of the
Corporation's assets, or
 
(v) a change in the control of the Corporation occurs as such term is defined in
Rule 405 under the 1933 Act.
 
D. Code shall mean the Internal Revenue Code of 1986, as amended.
 
E. Common Stock shall mean shares of the shares of the Corporation's common
stock.
 
F. Corporation shall mean Composite Technology Corporation, a Nevada
corporation.
 
G. Director shall mean an individual who is a member of the Board of Directors
of the Corporation (or any Parent or Subsidiary).
 
H. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.
 
I. Exercise Date shall mean the date on which the Option shall have been
exercised in accordance with Section 4 of the Agreement.
 
 
APPENDIX
1

--------------------------------------------------------------------------------

 
J. Exercise Price shall mean the exercise price per Option Share as specified in
to Notice of Grant of Stock Option.
 
K. Expiration Date shall mean the date on which the Option expires as specified
in Section 2 of the Agreement.
 
L. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:
 
(i) If the Common Stock is at the time traded on any Nasdaq market, national
quotation system, or Over-the-Counter Bulletin Board, then the Fair Market Value
shall be deemed equal to the closing selling price per share of Common Stock on
the date in question, as such price is reported on thereon. If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.
 
(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be deemed equal to the closing selling price per share
of Common Stock on the date in question on the Stock Exchange determined by the
Board to be the primary market for the Common Stock, as such price is officially
quoted in the composite tape of transactions on such exchange. If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.
 
(iii) If the Common Stock can not be determined pursuant to the foregoing
sections, then the Fair Market Value shall be determined by the Board after
taking into account such factors as the Board shall deem appropriate.
 
M. Grant Date shall mean the date of grant of the Option as specified in the
Grant Notice.
 
N. Grant Notice shall mean the Notice of Grant of Stock Option accompanying the
Agreement, pursuant to which Optionee has been informed of the basic terms of
the Option evidenced hereby.
 
O. Immediate Family shall mean any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, and shall include
adoptive relationships.
 
P. Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.
 
Q. Involuntary Termination shall mean the termination of Optionee's Service by
reason of:
 
(i) Optionee's involuntary dismissal or discharge by the Corporation for reasons
other than Misconduct, or
 
(ii) Optionee's voluntary resignation following (A) a change in Optionee's
position with the Corporation (or Parent or Subsidiary employing Optionee) which
materially reduces Optionee's duties and responsibilities or the level of
management to which Optionee reports, (B) a reduction in Optionee's level of
compensation (including base salary, fringe benefits and target bonus under any
corporate performance based bonus or incentive programs) by more than fifteen
percent (15%) or (C) a relocation of Optionee's place of employment by more than
fifty (50) miles, provided and only if such change, reduction or relocation is
effected by the Corporation without Optionee's consent.
 
R. Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by Optionee, any unauthorized use or disclosure by Optionee of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any intentional wrongdoing by Optionee or the causing of damage
by gross negligence, whether by omission or commission, which adversely affects
the business or affairs of the Corporation (or any Parent or Subsidiary) in a
material manner. This shall not limit the grounds for the dismissal or discharge
of Optionee or any other individual in the Service of the Corporation (or any
Parent or Subsidiary).
 
 
APPENDIX
2

--------------------------------------------------------------------------------

 
S. 1933 Act shall mean the Securities Exchange Act of 1933, as amended.
 
T.  1934 Act shall mean the Securities Exchange Act of 1934, as amended.
 
U. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.
 
V. Option shall mean the Option granted pursuant to the decision of the
Committee or, in the absence of a Committee, the Board of Directors of the
Corporation and the terms of this Agreement.
 
W. Option Exercise Form shall mean the notice of exercise in the form attached
as Exhibit 1.
 
X. Option Shares shall mean the number of shares of Common Stock subject to the
Option as specified in the Grant Notice.
 
Y. Optionee shall mean the person to whom the Option is granted as specified in
the Grant Notice.
 
Z. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
AA. Permanent Disability shall mean the inability of Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or has lasted or can
be expected to last for a continuous period of twelve (12) months or more.
 
BB. 2002 Plan shall mean the 2002 Non-Qualified Stock Compensation Plan attached
hereto as Exhibit 2 and as may be modified from time to time provided that such
modifications shall have been approved and registered with the Securities
Exchange Commission.
 
CC. Service shall mean the Optionee's performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a non-
employee member of the board of directors or a consultant or independent
advisor.
 
DD. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
 
APPENDIX
3

--------------------------------------------------------------------------------

 

EXHIBIT 1
 
 
OPTION EXERCISE FORM
 
Subject to the foregoing, Optionee hereby purchases __________________ shares of
Common Stock (the "Shares") of the Corporation pursuant to that certain option
(the "Option") granted to Optionee under the Stock Option Agreement (the "Option
Agreement") between the Corporation and Optionee on ___________. Such shares are
purchased at the exercise price of $______ per share for an aggregate exercise
price of $__________________ (the "Exercise Price").
 
Concurrently upon the delivery of this Agreement to the Corporation, Optionee is
delivering the Exercise Price to the Corporation in accordance with and in the
manner set forth in the Option Agreement and Optionee shall deliver whatever
additional documents may be required by the Option Agreement as a condition for
exercise.
 
Dated: __________________
 

 
Name of Optionee:
         
address of residence:
             
Optionee’s social security number (“SS/N”) or if no SS/N, his TIN or if no TIN
his passport information including Nationality, Number of passport, date of
issue and expiry, and issuing authority (a copy of the passport must also be
attached)
   




      SIGNATURE OF OPTIONEE     SIGNATURE OF SPOUSE                   NAME: 
ACKNOWLEDGED BY:              

Composite Technology Corporation,
a Nevada corporation
 
By: _____________________________
Benton H Wilcoxon,
Chief Executive Officer
 


 
EXHIBIT 1
1

--------------------------------------------------------------------------------

 